DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (2014/0026750 A1) in view of Perry et al. (2015/010483 A1).
Jain discloses a swing adsorption process (can be either TSA or PSA) wherein a feed stream is passed into an adsorbent zone comprising vessels (230, 235, 240) to remove CO2 and water. The adsorption zone equipped with a plurality of valves (200, 204, 210, 215, 220, 225) that control fluid flow through the beds.  The adsorbent beds can include ceramic monoliths (low thermal mass) that are coated with adsorbent material. The cycle duration is 2 to 10 minutes (120 to 600 seconds). The adsorption step is operated at a pressure of from 1.07 to 40 (14 -580 psi) bars and spent adsorbents are regenerated for reuse. See abstract; figures, [0009], [0013]-[0016], [0032], [0037], [0063]

Perry discloses an adsorbent structure including a monolithic honeycomb support with an activated carbon content of at least 50% by weight ([0040]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the contactor of Jain by using a preferred amount of adsorbent as suggested by Perry in order to provide adequate or increased capacity for contaminant removal from a fluid stream as long as the adsorbent does not detrimentally increase flow resistance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the process of Jain by lowering CO2 to less than 50 ppm because Jain teaches that the adsorption step remove more than about 99% CO2. It is within the level of one of skill in the art to lower CO2 to less than 50 ppm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the process of Jain by lowering water to less than 105 ppm because Jain teaches that the adsorption step is configured to remove significant amount of water.  It is within the level of one of skill in the art to lower CO2 to less than 50 ppm. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Perry as applied to claim 1 above, and further in view of Lomax, Jr. et al. (2006/0169140 A1).  

Lomax discloses a flow control device (300) that can be placed between adsorbent vessels and flow manifolds that include valves (see figures, paragraph 41). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the arrangement of the primary references by including the flow controller of Lomax, Jr. et al. ‘140 in order to provide a predetermined, desired flow characteristic with a minimum in variability so that inconsistencies in flow characteristics are avoided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/TAM M NGUYEN/            Primary Examiner, Art Unit 1771